Exhibit 10.3

Summary of Annual Salaries for Executives Pursuant to 2006 Form of Employment
Agreement*

On October 30, 2006, The Finish Line, Inc., an Indiana corporation (the
“Company”), entered into employment agreements (collectively, the “Agreements,”
and each individually, an “Agreement”), with the executives listed below
(collectively, the “Executives,” and each individually, an “Executive”).
Pursuant to the terms of their respective Agreement, each Executive will
continue to serve in the capacity and will receive the salary set forth opposite
such Executive’s name in the following table:

 

Executive

  

Title

   Annual Salary

Glenn Lyon

   President and Chief Merchandise Officer    $ 450,000

Steve Schneider

   Chief Operating Officer    $ 390,000

Gary Cohen

   Executive Vice President, General Counsel and Secretary    $ 295,000

George Sanders

   Executive Vice President, Real Estate and Store Development    $ 280,000

Mike Marchetti

   Executive Vice President, Store Operations    $ 277,000

Don Courtney

   Executive Vice President—IS, Distribution, CIO, Assistant Secretary    $
270,000

Kevin Wampler

   Executive Vice President, CFO and Assistant Secretary    $ 245,000

--------------------------------------------------------------------------------

* Except as specifically set forth herein, the terms of each Employment
Agreement are identical, as reflected in the Form of Employment Agreement filed
as Exhibit 10.1 of the Registrant’s Current Report on Form 8-K filed with the
Securities and Exchange Commission on November 3, 2006.